DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the application filed 5 November 2021.
Claims 1-20 are pending. Claims 1, 8, and 16 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 June 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The examiner accepts the drawings filed 5 November 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lear et al. (US 8260736, patented 4 September 2012, hereafter Lear) and further in view of Haila et al. (US 2013/0262981, published 2 October 2013, hereafter Haila).
As per independent claim 1, Lear discloses a computer-implemented method for electronic checklists of a vehicle, comprising:
receiving user/system input selecting a checklist to be displayed as a checklist GUI (column 24, line 58- column 25, line 7)
determine whether the checklist includes at least one element for a checklist element of the checklist, the at least one element being: a user element, a system element, or a display element (Figure 10G; column 25, lines 8-58; column 36, lines 45-62)
the user element being able to control a state of a system of the vehicle based on a user input, the system element being able to update the checklist GUI based on a current state of the system of the vehicle (Figure 10G; column 36, lines 45-62)
in response to determining the checklist includes at least one element, rendering the checklist GUI in accordance with the at least one element (column 25, lines 8-28)
displaying the checklist GUI (column 25, lines 8-58)
Lear fails to specifically disclose the use of tag elements and the display element indicating a display style template of the checklist element that is different from a default style template of the checklist element.
However, Haila, which is analogous to the claimed invention because it is directed toward displaying emphasized warning messages, discloses the use of tag elements and the display element indicating a display style template of the checklist element that is different from a default style template of the checklist element (Figure 13; paragraph 0064). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Haila with Lear, with a reasonable expectation of success, as it would have allowed a user to receive highlighted warning messages. This would have enabled a user to visually emphasize warning messages in order to allow a user to more easily identify warning messages.
As per dependent claim 2, Lear and Haila disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Lear discloses:
determining whether a change trigger is satisfied, wherein the change trigger is a change in one or more of an indicator state, a sensor indicating a state or a reported state of one or more external systems (Figure 10; column 24, line 63- column 25, line 7; column 36, lines 45-62)
upon determining that a change trigger is satisfied, updating the checklist GUI to display a second display tag element (Figure 10; column 25, lines 31-47, column 36, lines 45-62)
As per dependent claim 3, Lair and Haila disclose the limitation similar to those in claim 1, and the same rejection is incorporated herein. Lair discloses:
determining whether a user input or system input was received (column 24, line 58- column 25, line 7)
upon determining that a system input was received, determining whether the system input is for a system element (column 4, lines 50-67: Here, a runtime component receives data sensor values)
upon determining that the system input is for a system element, updating the checklist GUI for the system element (column 5, lines 20-41: Here, the runtime components are used to maintain the GUI using the current status of sensors/values)
Lear fails to specifically disclose the use of tag elements and the display element indicating a display style template of the checklist element that is different from a default style template of the checklist element.
However, Haila, which is analogous to the claimed invention because it is directed toward displaying emphasized warning messages, discloses the use of tag elements and the display element indicating a display style template of the checklist element that is different from a default style template of the checklist element (Figure 13; paragraph 0064). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Haila with Lear, with a reasonable expectation of success, as it would have allowed a user to receive highlighted warning messages. This would have enabled a user to visually emphasize warning messages in order to allow a user to more easily identify warning messages.
As per dependent claim 4, Lair and Haila disclose the limitation similar to those in claim 1, and the same rejection is incorporated herein. Lair discloses:
determining whether a user input or system input was received (column 24, line 58- column 25, line 7)
upon determining that a system input was received, determining whether the system input is for a user element (column 4, lines 50-67: Here, a runtime component receives data sensor values)
upon determining that the system input is for a user element transmitting an instruction message to an external system and updating the checklist GUI for the user element (column 5, lines 20-41: Here, the runtime components maintain the GUI using the current status of external sensors/values)
As per dependent claim 5, Lear and Haila disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. Lear fails to specifically disclose upon determining that a user input is not for a user tag element, updating a task based on the user input or navigating to another checklist. However, the examiner takes official notice that updating a GUI to display a different interface based upon a user navigating to another interface. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Lear, with a reasonable expectation of success, as it would have enabled a user to navigate to a different checklist/interface. This would have provided the user the advantage of navigating to another checklist process to perform.
As per dependent claim 6, Lear and Haila disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Lear discloses wherein the display element is defined to one or more of:
indicate a certain level of importance or a certain category of activity (Figure 10G; column 24, line 59- column 25, line 7; column 36, lines 45-62)
correspond to certain status or condition associated with the checklist or checklist element (column 24, line 58- column 25, line 7)
As per dependent claim 7, Lear and Haila disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Haila discloses wherein the display tag element indicates an emergency/warning checklist by a first color and a normal checklist task by a third color different from the first color (Figure 13; paragraph 0064). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Haila with Lear, with a reasonable expectation of success, as it would have allowed a user to receive highlighted warning messages. This would have enabled a user to visually emphasize warning messages in order to allow a user to more easily identify warning messages.
Lear and Haila fail to specifically disclose a second color different from the first color signifying a caution checklist. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to differentiate between caution and warning conditions. This would have provided a user with the ability to easily distinguish between the seriousness of notifications. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Lear-Haila, with a reasonable expectation of success, as it would have enabled the user to easily distinguish between the seriousness of sensed conditions. This would have allowed a user to prioritize alerts.
With respect to claims 8-14, the applicant discloses the limitation similar to those in claims 1-7, respectively. Claims 8-14 are similarly rejected.
With respect to claims 16-20, the applicant discloses the limitation similar to those in claims 1-5, respectively. Claims 16-20 are similarly rejected.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lear and Haila and further in view of Anima et al. (US 2019/0095255, published 28 March 2019, hereafter Anima).
As per dependent claim 15, Lear and Haila disclose the limitations similar to those in claim 8, and the same rejection is incorporated herein. Lear fails to specifically disclose determining whether the checklist includes at least one tag element for a checklist element of the checklist includes parsing an XML document and determining whether the parsed XML document includes one or more tag indicator.
However, Anima, which is analogous to the claimed invention because it is directed toward parsing an XML document to generate a list using element attributes, discloses determining whether the checklist includes at least one tag element for a checklist element of the checklist includes parsing an XML document and determining whether the parsed XML document includes one or more tag indicator (paragraph 0032). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Anima with Lear, with a reasonable expectation of success, as it would have enabled formatting the list. This would have provided the advantage of formatting the list differently based on extracted contents, thereby customizing the list.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Holder et al. (US 7735005): Discloses customizing formatting for vehicle based checklists.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144